DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been reviewed by the examiner and entered of record in the file.  
Claim 103 is newly added. Claims 92-103 are pending in the application.

Information Disclosure Statement
3.	Applicant’s information disclosure statement (IDS) submitted on October 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103

4.	Claims 92-102 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Reaume et al (U.S. 2007/0093516 A1), in view of Cnop et al (Diabetes 2005, cited on Applicant’s IDS of 4/02/20 as NPL reference No. 6). 
	The previous obviousness rejection of claims 92-102 has been withdrawn.

New Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 92, 93, 95, 96, and 99 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reaume et al., U.S. 20070093516 A1, as evidenced by Hong et al., Biomol. Ther. (2013).
Claim 92 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of a composition comprising a compound of formula: 

    PNG
    media_image1.png
    177
    747
    media_image1.png
    Greyscale


The recitation at the end of claim 92, i.e.,“thereby treating pancreatic beta cell degeneration,” does not patentably limit the claimed methods, but instead describes a result or property of the administration step and must necessarily result when the composition is administered to the patient. 
Claim 93 is drawn to claim 92, and limits wherein “R1” is methyl and “n” is 1. Claim 95 is drawn to claim 92, and limits wherein “R1” is methyl, “n” is 1, and “m” is 0. Claim 96 is drawn to claim 93, and limits wherein “R1” is in the meta position. 
Claim 99 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of a composition comprising a compound of formula: 
    PNG
    media_image2.png
    147
    629
    media_image2.png
    Greyscale
. Claim 100 is drawn to claim 99, and limits wherein “R1” is methyl and “n” is 1. Claim 101 is drawn to claim 100, and limits wherein “R1” is in the meta position.

	Reaume et al. specifically teach a method of administering an effective amount of a composition comprising “Compound 102” to Db/Db mice of at least 8 weeks of age (page 15, left column, “6.4 Example 4 In vivo Db/Db Mouse Study,” in particular paragraph [0179]). Compound 102 is the same as a species of Applicant’s instantly recited genus wherein “R1” is methyl in the meta position, “n” is 1, and “m” is 0:

    PNG
    media_image3.png
    104
    329
    media_image3.png
    Greyscale
(Reume et al., page 6, left column).
As evidenced by Hong et al., Db/Db mice are characterized by a degeneration of pancreatic islets and islet beta cells, i.e.:
 “db/db mice (C57BLKS db/db) lack a functional leptin receptor by homozygous mutation of leptin receptor gene. They spontaneously develop obesity, hyperinsulinemia, and glucose intolerance at 4-6 week of age, progressing to diabetes by about 10 weeks of age (Leiter, 1989). The decrease in plasma insulin level and increase in blood glucose level are correlated to a degeneration of the pancreatic islets and destruction of the islet beta cells. They have thus been used extensively as a model for Type II diabetes,” [emphasis added] (page 288, right column, under “Discussion”).
As such, Reume et al. teach the active step of administering an instantly claimed compound to a mammal in need of treatment of beta cell degeneration.


New Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 94, 97, 98, 102 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reaume et al., U.S. 20070093516 A1, as evidenced by Hong et al., Biomol. Ther. (2013).
Claim 92 is addressed in detail, above.
Claim 94 is drawn to claim 92, and limits wherein “X” is chlorine and “m” is 1. Claim 97 is drawn to claim 92, and limits wherein “X” is chlorine, “n” is 0, and “m” is 1. Claim 98 is drawn to claim 97, and limits wherein “X” is in the meta position. 

	Reume et al. teach the active step of treating pancreatic beta cell degeneration in a mammal in need thereof, comprising administering an effective amount of a composition comprising Compound 102 

    PNG
    media_image3.png
    104
    329
    media_image3.png
    Greyscale
, and teach the following compound of formula (VI):
 
    PNG
    media_image4.png
    151
    405
    media_image4.png
    Greyscale
(page 2, paragraph [0019]), as well as illustrative examples of halo-substituted species (Compounds 104-106 at page 6), but do not specifically embody the administration of a halo-substituted compound to a mammal in need thereof.
Yet, it would have been obvious to one skilled in the art at the time of filing to pick and choose from the various species disclosed of the same core phenoxy-1H-pyrimidin-2-one structure, particularly when they possess the same activity and share the same utility of treating pancreatic beta cell degeneration. And in this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
As such, claims 94, 97 and 98 are prima facie obvious.

Claim 102 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of an oral composition comprising 0.5-20 mg/kg of a compound of a compound of formula:

    PNG
    media_image5.png
    124
    313
    media_image5.png
    Greyscale
 thereby treating pancreatic beta cell degeneration.
Yet, Reaume et al. disclose a compound of formula (V): 

    PNG
    media_image6.png
    205
    430
    media_image6.png
    Greyscale
 , i.e., the same compound that is instantly recited in claim 102, also known as Tolimidone, “NSC 314335” or “MLR-1023” (page 2, paragraphs [0018]).  Reume et al. additionally teach administration at specific doses of 5 mg/kg and 15 mg/kg (see 6.4 Example 4, paragraph [0179]), and teach a preferred embodiment of oral dosage of 0.5 mg/kg to 20 mg/kg:

    PNG
    media_image7.png
    126
    293
    media_image7.png
    Greyscale
 (please see page 12, paragraph [0136], middle of paragraph), which fully embraces the dosage range required by instant claim 102.  
	 Thus, one skilled in the art would be motivated to pick and choose from the various species disclosed of the same core phenoxy-1H-pyrimidin-2-one structure and orally administer a compound of formula (V) at a dose of from 0.5-20 mg/kg, particularly when it possesses the same activity and shares the same utility of treating pancreatic beta cell degeneration.
	As such, claim 102 is prima facie obvious.

Claim 103 is drawn to claim 102, and limits wherein the oral composition comprises 10% to 95% of the compound of the formula.
Reume et al. additionally teach wherein, “[o]ral compositions preferably contain 10% to 95% active ingredient by weight” (page 12, paragraph [0136], last line).
	As such, claim 103 is prima facie obvious.


Previous Double Patenting Rejections
9.	Claims 92-102 are/ remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14 and 16-18 of Reaume et al., U.S. Patent No. 7,776,870 B2 (corresponding to P.G. Pub U.S. 2007/0093516 A1 applied above), in view of Cnop et al., Diabetes 2005. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 92 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of a composition comprising a compound of formula: 

    PNG
    media_image1.png
    177
    747
    media_image1.png
    Greyscale


The recitation at the end of claim 92, “thereby treating pancreatic beta cell degeneration,” does not patentably limit the claimed methods, but instead describes a result or property of the administration step and must necessarily result when the composition is administered to the patient. 
Claim 93 is drawn to claim 92, and limits wherein “R1” is methyl and “n” is 1. Claim 94 is drawn to claim 92, and limits wherein “X” is chlorine and “m” is 1. Claim 95 is drawn to claim 92, and limits wherein “R1” is methyl, “n” is 1, and “m” is 0. Claim 96 is drawn to claim 93, and limits wherein “R1” is in the meta position. Claim 97 is drawn to claim 92, and limits wherein “X” is chlorine, “n” is 0, and “m” is 1. Claim 98 is drawn to claim 97, and limits wherein “X” is in the meta position. 


Claim 99 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of a composition comprising a compound of formula: 
    PNG
    media_image2.png
    147
    629
    media_image2.png
    Greyscale
.
Claim 102 recites a method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof, comprising administering to the mammal in need thereof an effective amount of an oral composition comprising 0.5-20 mg/kg of a compound of a compound of formula:

    PNG
    media_image5.png
    124
    313
    media_image5.png
    Greyscale
 thereby treating pancreatic beta cell degeneration. Claim 103 is drawn to claim 102, and limits wherein the oral composition comprises 10% to 95% of the compound of the formula.

The claims of the ’870 patent recite a method of reducing blood glucose levels or treating type II diabetes in a mammal comprising administering a composition comprising a compound of the same formula recited in the instant claims to a mammal in need thereof (see claim 1, for example):
 
    PNG
    media_image8.png
    180
    282
    media_image8.png
    Greyscale
.  
  Cnop et al. teach that pancreatic beta-cell degeneration/ beta-cell death is part of the pathogenesis of type II diabetes, and said patient would be considered in need of treating beta-cell degeneration and preserving islet structure.  Likewise, Cnop et al teach that a patient with insulin resistance requires an increased amount of insulin to have the same effect, i.e. is necessarily in need of increasing insulin content. The teachings of this reference addressed in the obviousness rejection above are herein incorporated by reference to this rejection. 
Therefore a patient with type II diabetes is in need of preventing beta cell degeneration and in need of increasing insulin content, such that one skilled in the art would be motivated to administer Applicant’s instantly claimed compound to a type II diabetic patient and would have a reasonable expectation of success in the treatment of pancreatic beta cell degeneration. 

Response to Arguments
7.	Applicant traverses the double patenting rejection, arguing that the following points:
(i)	Applicant argues that the preamble of claim 92 actually recites a “method of treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets in a mammal in need thereof.”  Applicant alleges that a method of treatment claim further reciting “in need of” language should be properly construed such that the method be practiced with intent to treat the particular disorder recited in the claim, particularly when the claim has been amended as such during prosecution, and that “when a claim recites a method of treating a particular disorder to be performed on patient ‘in need of’ such treatment, the proper construction of the claim is that the method be practiced in order to treat that specific disorder. Jansen v. Rexall Sundown, 342 F.3d 1329 (Fed. Cir. 2003); Rapoport v. Dement, 254 F.3d 1053 (Fed. Cir. 2001),” (page 4 of Applicant’s response). 

	Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the preamble of claim 92, and "in need thereof" requiring an intent to treat the particular disorder (pages 10-11 of response dated July 22, 2022), the claims are interpreted as requiring a subject in need of treating pancreatic beta-cell degeneration by increasing insulin and preserving islet structure, so the arguments with respect to the preamble and "in need thereof" are moot. The instant claimed method does not require the same reason or motivation for performing a function, even in Rapoport v. Dement it was indicated that the recitation “in need thereof” required an intent to treat a particular condition, but there was no indication that the reason for such treatment be the same as applicant. In the Rapoport decision, the claims only recited treatment of a recognized disease (i.e. sleep apnea) and thus treatment of such condition is easily recognized. In the instant case, Applicant does not recite the treatment of a recognized disease, such as type II diabetes or type I diabetes, instead the claims are directed to administering a compound to a mammal in need of a mechanism of action, i.e. in need of treating pancreatic beta-cell degeneration. As such, it would be obvious to one skilled in the art that a patient with type II diabetes would be in need of treating beta-cell degeneration and preserving islet structure.

	(ii)	Applicant argues that neither the claims of the ‘870 patent nor Cnop et al. teach the use of Applicant’s instantly recited compound for “treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets.”  Applicant contends that the Office has not established that “every therapeutic compound that can be used to reduce blood glucose levels or treat type II diabetes would also be expected to be able to treat pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets,” (page 11 of Applicant’s response). Furthermore, the rationale applied in Jansen does not require that the reason or mechanism of action be the same between the prior art and the claims, but rather that the claims require one “in need of treatment” of the recited condition(s), i.e., the how or the mechanism by which such treatment is achieved is not required by such a limitation. 

	Applicant's arguments have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the claims are not directed to treating pancreatic beta cell degeneration by any means, rather the instant claims require treating pancreatic beta cell degeneration by increasing insulin content and preserving islet structure in pancreatic islets, it is noted that none of Applicant's examples show the exact patient population recited in the claims, that is, the examples provided rely on mice models for type II diabetes, such as the db/db mice and Zucker Mice (see Examples 4-7, pages 48-50 of specification). As such, even Applicant's examples demonstrate treatment of a type II diabetic patient, and the fact that beta-cell mass was determined to be preserved and measured insulin levels did not drop is not evidence of a distinct patient population, but rather a consequence of the recited method of administration (i.e., describing the mechanism of action of treating a type II diabetic subject with the claimed compound).
	Regarding Applicant’s assertion that Cnop does not teach or suggest that every therapeutic compound that can be used to reduce blood glucose levels or treat type II diabetes would also be expected to be able to treat pancreatic beta cell degeneration, conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). Thus the prior art is not required to demonstrate “that every therapeutic compound that can be used to reduce blood glucose levels or treat type II diabetes would also be expected to be able to treat pancreatic beta cell degeneration” [emphasis added].   Obviousness does not require absolute predictability, however, at least some degree of predictability is required. One skilled in the art would have been motivated to administer Tolimidone to a type II diabetic patient with a reasonable expectation of success in treating pancreatic beta cell death/ dysfunction/ degeneration, because a patient with type II diabetes would meet the claimed patient population.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
There is a reasonable expectation of success to one skilled in the art that  compound V, recited in the ‘870 patent, would be able to successfully treat a patient with type II diabetes, and that by regulating high glucose levels, the amount of beta-cell degeneration would be mitigated.

Conclusion
8.	In conclusion, claims 92-103 are pending in the application, and all claims are currently rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611